March 13, 2017 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Select Managers Long/Short Fund Supplement to Summary and Statutory Prospectuses dated March 1, 2017 The following information supersedes and replaces any contrary information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: Pine River Capital Management L.P. (Pine River). Joseph Bishop is the portfolio manager responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Pine River, a position he has held since November 2016. Mr. Bishop is Co-head of Equities and a Portfolio Manager at Pine River. The following information supersedes and replaces any contrary information contained in "Fund Details – Management" in the statutory prospectus: Pine River Capital Management
